DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 11/4/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11065651. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11065651 recites all the claim language of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the shaped pipe" in 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes Applicant may have intended the limitation to read “when the object is aligned with the slit of the pipe”.
Claims 10-11 recites “at least one of one or more pressure washers and one or more air blowers”.  It is unclear as recited whether these are the same or different pressure washer and air blowers recited in claim 2.   Examiner suggests “at least one of the one or more pressure washers and the one or more air blowers”. 
Claim 13 recites “at least one of the pressure washers” should read “the one or more pressure washers” for proper antecedent basis.
Claim 14 recites “wherein each of the conveyors comprise a further motor separate from further motors of the remaining conveyors”.  It is confusing as recited what constitutes “remaining conveyors” when Applicant has not recited “one of the plurality of conveyors” for reference.  Examiner suggests “wherein each of the conveyors comprise a further motor, each of the further motors separate from the other further motors.”
Claim 15 recites “wherein one or more of the conveyors comprise a shared motor”.  It is confusing as written what or how “one” conveyor is sharing the motor with.  Examiner suggests “wherein two or more of the plurality of conveyors comprise a shared motor”.
Examiner’s Note:  The claims do not follow strict antecedent basis and jump between “one or more” and “at least one of”.  Applicant is encouraged to review the claims to ensure proper antecedent basis.


Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting rejection above and/or rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance is because although washing apparatus including belt conveyors and swivel heads with spray nozzles are known, as shown by Foster et al. (US 6,129,099 A) and Schinzing et al. (US 5,133,375), and it is further known to provide a gap between belt conveyors or rollers for spray by lower spray nozzles, as shown by US 2020/0269290 A1, and it is further known to a variety of arm shapes on a rotary spray nozzle, as shown by US20020162575A1 or EP 1226880 A2, the prior art of record does not teach, suggest or motivate the combination of a pressure-washing apparatus, comprising: a liquid tank; one or more pressure washers connected to the liquid tank, each pressure washer comprising a motor and a high-pressure pump that is driven by the motor and that pumps liquid from the liquid tank into one or more connections under a high pressure; a cleaning chamber, comprising: two walls; one or more swivel heads attached to each of the walls, each of the swivel heads comprising an end connected to one of the connections and an opposite end comprising a rotatable hollow shaft; one rotary arm mounted on each of the swivel heads, each of the arms comprising a hollow rotatable bar set onto the rotatable hollow shaft, each of the hollow bars comprising a substantially straight central portion and a bent portion formed on each of the ends of the substantially straight central portion, wherein the bent portions are offset from the substantially straight central portion with respect to two axis, each of the arms further comprising a spray nozzle mounted upon an end of each of the bent portions of the hollow bar and angled relative to the substantially straight central portion in the two axis, the angled spray nozzles pointing into different directions, wherein the pump pushes the liquid through the connection connected to that swivel head through the hollow bar of that arm, and through the angled spray nozzles of that arm, causing an ejection of the liquid from the angled spray nozzles of that arm in a plurality of streams directed at least a portion of time at an object within the cleaning chamber, and wherein the ejection of the streams from the angled spray nozzles causes a rotation of that arm and the rotatable hollow shaft upon which the hollow rotatable bar of that arm is set; and a plurality of conveyors that carry the object in, through, and out of the cleaning chamber, the object having a plurality of surfaces, the surfaces comprising a bottom surface, a top surface, and side surfaces, wherein two of the plurality of the conveyors are separated by a gap, wherein the liquid ejected from one or more of the angled spray nozzles hits at least a portion of the bottom surface of the object when the object passes over the gap and wherein the liquid ejected from one or more of the angled spray nozzles hits at least a portion of each of the remaining ones of the plurality of surfaces of the object as the object is carried through the cleaning chamber by one or more of the plurality of conveyors, in the context of claim 1.  The benefit of Applicant claimed inventive feature is the use of rotary spray nozzles able to spray liquid at all surfaces of the object being washed, including the top and the bottom surfaces and does not need to include nozzles located above and below the object (Specification filed 6/29/2018 at p. 15 lines 10-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0162575 A1 , EP 1226880A2  note bend in rotary spray arm.
US 2020/0269290 A1  note gaps between conveyor belts/rollers to enable cleaning of bottom surfaces.
US 6,129,099 A, US 5,133,375  note conveyor washing systems with rotating spray arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711